Citation Nr: 1733655	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-50 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral foot numbness.

2.  Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that, in part, denied service connection for numbness of the feet, and denied a compensable rating for left ear hearing loss.

There is no record of a rating decision that reopened and granted service connection for right ear hearing loss.  However, in April 2015, the RO issued a decision that readjudicated the claim for an increased rating for left ear hearing loss to include bilateral hearing loss and applied the evidence for both ears to the applicable criteria with the original effective date for the left ear.  Therefore, the issue of separate service connection for the right ear is not on appeal and is subsumed in the claim for increased rating for bilateral hearing loss.

This matter was previously before the Board in February 2016, at which time it was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral foot numbness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 4, 2017, the Veteran's bilateral hearing loss was manifested, at its worst, by Level I hearing loss bilaterally.    

2.  From May 4, 2017, the Veteran's bilateral hearing loss was manifested, at its worst, by Level IV hearing loss bilaterally.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating prior to May 4, 2017, for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for a 10 percent disability rating, but no greater, from May 4, 2017, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, in a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA's duty to notify was accomplished in a June 2008 letter.  Therefore, no further notice is needed under VCAA.

With respect to the duty to assist, the Veteran's VA treatment records have been obtained and associated with the claims file.  He was also provided with VA examinations in June 2008, July 2014, April 2016, and March 2017.  Moreover, lay statements from the Veteran are of record.

Additionally, the most recent examination was performed in March 2017, and there is nothing in the record to suggest that the Veteran's service-connected bilateral hearing loss has worsened since that examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

With regard to the February 2016 remand directives, the Board finds that the AOJ substantially complied with those directives pertinent to the Veteran's bilateral hearing loss claim by scheduling him for VA examinations in April 2016 and March 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not alleged that VA failed to fulfill its duty notify or assist in the development of his claim, nor has he identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met. 

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  As demonstrated below, the Veteran has demonstrated an exceptional pattern of hearing impairment in his left ear at all times pertinent to his appeal, and is rated accordingly.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.

Although all of the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran underwent a VA audiology examination in June 2008.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
35
70
LEFT
30
35
50
45
60

The average puretone threshold was 45 in the right ear and 48 in the left ear.  The Veteran's Maryland CNC word recognition was 96 percent bilaterally.  He was diagnosed with mild to severe sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  The examiner noted that the Veteran reported that he could not hear in many different listening environments.  

These audiometric results equate to Level I bilaterally using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, these results warrant a noncompensable disability rating.  38 C.F.R. § 4.85.

The Veteran underwent another VA audiology examination in July 2014.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
45
70
LEFT
30
35
30
35
65

The average puretone threshold was 48.75 in the right ear and 41.25 in the left ear.  The Veteran's Maryland CNC word recognition was 96 percent bilaterally.  He was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that the Veteran reported that he was not able to hear people talk in meetings and at home, and that he had to ask them to repeat themselves.  

These audiometric results equate to Level I bilaterally using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, these results warrant a noncompensable disability rating.  38 C.F.R. § 4.85.

The Veteran underwent another VA audiology examination in April 2016.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
55
70
LEFT
25
40
50
65
65

The average puretone threshold was 53 in the right ear and 55 in the left ear.  The Veteran's Maryland CNC word recognition was 98 percent in the right ear and 94 percent in the left ear.  He was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that the Veteran had difficulty hearing and understanding certain voices, including his wife.  He reported that he wore his hearing aids and reported significant improvement while wearing them.  

These audiometric results equate to Level I bilaterally using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, these results warrant a noncompensable disability rating.  38 C.F.R. § 4.85.

The Veteran underwent another VA audiology examination in May 2017.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
60
70
LEFT
25
45
45
65
70

The average puretone threshold was 55 in the right ear and 59 in the left ear.  His Maryland CNC word recognition was 82 percent in the right ear and 80 percent in the left ear.  He was, again, diagnosed with bilateral sensorineural hearing loss.  The Veteran reported that he had difficulty understanding people when they speak.  He noted that his wife knew to get his attention before she began talking to him.  

These audiometric results equate to Level IV bilaterally using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, these results warrant a 10 percent disability rating.  38 C.F.R. § 4.85.

Based on the VA audiological examinations of record, the Board finds that prior to May 4, 2017, the Veteran's hearing was no worse than Level I bilaterally.  Thus, he is not entitled to a compensable rating prior to that date.  From May 4, 2017, the Veteran's hearing was no worse than Level IV bilaterally. Thus, he is entitled to a rating of 10 percent, but no greater, from that date, for bilateral hearing loss.

To the extent that the Veteran contends that his hearing loss was more severe than evaluated, the Board observes that, while he is competent to report symptoms such as difficulty hearing voices and understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 131 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370   (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Therefore, based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss prior to May 4, 2017, or a rating in excess of 10 percent thereafter. The audiometric testing highlighted above did not reveal audiological results that would warrant higher ratings.  There is no evidence of record to show that the criteria for higher than 10 percent rating were met at any time during the appeal period.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to May 4, 2017, is denied.

A 10 percent disability rating for bilateral hearing loss is granted, effective May 4, 2017.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claim for service connection for bilateral foot numbness was previously remanded in the Board's February 2016 decision.  The Board found that a VA examination was warranted for the Veteran's service-connected lumbar spine disease to include lower extremity neurological symptoms such as feet numbness.  The examiner was to be provided with the Veteran's paper claims file and access to the electronic claims file.  

In March 2016, the Veteran underwent a VA examination for his thoracolumbar spine condition.  However, the examiner's opinion did not address the Veteran's claim of numbness of the feet.  Because the examiner failed to address the Veteran's claim of bilateral foot numbness, the Board finds that this examination is inadequate for claims purposes.

In May 2017, the Veteran underwent another VA examination for his thoracolumbar spine condition.  While the examiner performed an in-person examination, she indicated in her report that the Veteran's claims file was not provided.  As such, she did not review the Veteran's paper claims or electronic claims file.  Because the examiner did not review the Veteran's claims file, to include previous medical records, she was unable to provide an adequate opinion based upon the Veteran's medical history.  Therefore, the Board finds that this examination is inadequate for claims purposes.  

As the Veteran has not been provided an adequate VA examination as set forth in the Board's February 2016 remand directives, a remand is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.); see also See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated from May 2017 to the present, and associate them with the Veteran's electronic file.

2.  Thereafter, schedule the Veteran for an examination of his service-connected lumbar spine disease to include lower extremity neurological symptoms such as numbness of the feet.  Provide the examiner with the paper claims file and access to the electronic claims file.  Request that the examiner review the file and note the review in an examination report. 

Request that the examiner include in his assessment of the lumbar spine disease a diagnosis and evaluation of any neurological deficits of the lower extremities and an opinion whether it is at least as likely as not (50 percent probability or greater) that any neurological deficits including feet numbness are caused or aggravated by lumbar spine disease. 

Any opinion expressed should be accompanied by supporting rationale.

3.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for a service connection for feet numbness based on the entirety of the evidence.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


